     Case 2:20-cv-00447-TLN-AC Document 24 Filed 07/01/20 Page 1 of 2

 1   XAVIER BECERRA
     Attorney General of California
 2   ERIC M. KATZ
     Supervising Deputy Attorney General
 3   ALLAN S. ONO, State Bar No. 130763
     L. ELIZABETH SARINE, State Bar No. 285631
 4   Deputy Attorneys General
      1300 I Street, Suite 125
 5    P.O. Box 944255
      Sacramento, CA 94244-2550
 6    Telephone: (916) 210-7800
      Fax: (916) 327-2319
 7    E-mail: Elizabeth.Sarine@doj.ca.gov
     Attorneys for Defendants
 8   CHARLTON BONHAM, in his official capacity as
     Director of the California Department of Fish and
 9   Wildlife; XAVIER BECERRA, in his official capacity
     as Attorney General of the State of California
10

11                           IN THE UNITED STATES DISTRICT COURT

12                        FOR THE EASTERN DISTRICT OF CALIFORNIA

13

14

15
     JOSEPH ABAD; AUSTEN BROWN,                           2:20-cv-00447-TLN-AC
16
                                            Plaintiffs,
17
                   v.                                     ORDER GRANTING STIPULATION TO
18                                                        FURTHER CONTINUE HEARING ON
                                                          PLAINTIFF AUSTEN BROWN’S
19   CHARLTON BONHAM, in his official                     MOTION FOR PRELIMINARY
     capacity as Director of the California               INJUNCTION
20   Department of Fish and Wildlife; XAVIER
     BECERRA, in his official capacity as
21   Attorney General of the State of California,         Judge:           The Honorable Troy L. Nunley

22                                        Defendants. Action Filed: 2/27/2020

23

24

25

26

27

28

                Order Granting Stip. to Further Continue Hearing on Plaintiff’s PI Motion (2:20-cv-00447-TLN-AC)
     Case 2:20-cv-00447-TLN-AC Document 24 Filed 07/01/20 Page 2 of 2

 1
                                                      ORDER
 2
          Upon the stipulation of the parties seeking an order to further continue the hearing on
 3
     Plaintiff Austen Brown’s Motion for Preliminary Injunction, and good cause appearing therefore:
 4
          1.   The pending July 23, 2020 hearing for Plaintiff Austen Brown’s Motion for
 5
               Preliminary Injunction is continued to August 20, 2020 at 2:00 p.m. in Courtroom 2 of
 6
               this Court.
 7
          IT IS SO ORDERED.
 8

 9
     Dated: July 1, 2020
10                                                                      Troy L. Nunley
                                                                        United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           1
        [Proposed] Order Granting Stip. to Further Continue Hearing on Plaintiff’s PI Motion (2:20-cv-00447-TLN-AC)
